Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the amendment filed 06/21/2021. 
Claims 2-22 are pending in this application. 
Claims 2, 13 and 18 are independent claims. 
Claims 2-5, 7, 8, 11, 13-16, and 18-21 are currently amended. 
This Office Action is made final.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2 is compared to claim 1 in US Patent 10452442 in the following table:
Instant Application
Patent number 10452442
Claim 2. A method comprising: receiving, by a distributed resource manager of a computing system, a resource request for a workload, the resource request identifying a composite resource of the computing system,
wherein the composite resource is a resource of the computing system that is associated with at least one other 
other resource having different resource types; and




















scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource based on an availability of the composite resource and each of the at least one other resource associated with the composite resource
Claim 1. A method for managing, using a distributed resource management system of a computing system, a plurality of
resources of the computing system, the plurality of resources including at least one composite resource, each composite
resource being a resource of the plurality of resources and associated with one or more other resources of the plurality of resources, the composite resource being 



a composite class
identifier for identifying the composite resource class, and a nested resource identifier identifying an associated resource of the one or more other resources, the method comprising:

receiving, by the distributed resource management system, a resource request for a requested resource type;







and scheduling, by the distributed resource management system, a workload associated with the resource request
for execution using an available resource of the requested resource type selected from the at least one composite resource when the requested resource type
corresponds to the composite class identifier or the nested resource identifier;

wherein the resource request includes a request for shared usage of the composite resource class, and exclusive
usage of at least a portion of a resource class associated with the associated resource; and does not include any reference to the composite resource.



Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the patent, anticipates or otherwise renders obvious the limitations of 2-21, respectively of this instant application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2,3,4,7,9,12,13,14,15,18,19,20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Cropper (US 2017/0024255 A1)

As per claim 2, Murray teaches A method comprising:
receiving, by a distributed resource manager of a computing system, a resource request for a workload (Murray [0125] At step 504, a resource request is received ... The characteristics of the request may include any characteristics suitable for use in identifying the request as being a request for which resource may be or will be required and/or identifying the type and quantity of resources being requested (e.g., a source of the request, a type of the request, at least one parameter of the request, and  , the resource request identifying a composite resource of the computing system, wherein the composite resource is a resource of the computing system that is associated with at least one other resource of the computing system; (Murray [0019] In one embodiment, the HRPs 122 each include a master resource pool (MRP) and a plurality of virtual resource pools (VRPs) for use in managing the resources 110 of the associated resource types 112. The HRPs 122 are organized in a hierarchical tree structure for use in performing hierarchical management of the resources 110 of the associated resource types 112. In one embodiment, the MRP forms the root of the hierarchical tree structure, and the VRPs form the remainder of the hierarchical tree structure. [0020] In one embodiment, the MRP for a given HRP 122 is a logical representation of all of the resources 110 of the resource type 112 with which the given HRP 122 is associated, thereby facilitating management of the resources 110 of the resource type 112 with which the given HRP 122 is associated. The MRP for a given HRP 122 may be used to perform any resource management functions associated with managing the resources 110 of the resource type 112 with which the HRP 122 is associated. [0127] In one embodiment, the VRP associated with the resource request is explicitly identified within the resource request, such that the VRP [composite resource] associated with the request may be identified directly from the resource request. It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner ( e.g., using a unique VRP identifier where such identifiers are unique across HRPs, using a resource type/HRP identifier and a VRP identifier where the VRP identifiers are 
scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource based on an availability of the composite resource and each of the at least one other resource associated with the composite resource. (Murray [0134] At step 514, a determination is made as to whether the identified VRP has resources available for serving the resource request (i.e., for allocating to the borrower the resource requested by the borrower in the resource request). If the identified VRP has resources available such that it may serve the resource request of the borrower, method 500 proceeds to step 522 and [0138] At step 522, a resource is allocated to the borrower in response to the resource request. The resource is allocated from the identified VRP [composite resource identifier]). [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like).
Murray does mention having different resource types ([0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like).
However, Murray does not explicitly teach the composite resource and the at least one other resource having different resource types.
However, Cropper teaches the composite resource and the at least one other resource having different resource types (Cropper [0060] At block 470, the configuration of the shared pool of configurable computing resources [composite similar 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Cropper with the system of Murray to use different kind of resources. One having ordinary skill in the art would have been motivated to use Cropper into the system of Murray for the purpose of configuring the shared pool of configurable computing resources for processing a workload (Cropper paragraph 03) 

As per claim 3, Murray teaches the composite resource includes a class identifier for identifying a resource type of the composite resource. (Murray [0125] At step 504, a resource request is received.  The resource request is received from a borrower.  The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources, which may or may not include an 

As per claim 4, Murray teaches the class identifier identifies the resource type of the composite resource as one of:
a boolean resource,
a numeric resource (Murray [0125] The resource request may be an explicit resource request (e.g., the request itself explicitly indicates a request for resources,  which may or may not include an explicit indication of the type and/or quantity of resources being requested)
a string resource (Murray [0127] It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner (e.g., using a unique VRP identifier [unique string identifier of a composite resource] where such identifiers are unique across HRPs, using a resource type/HRP identifier and a VRP identifier where the VRP identifiers are unique only within their respective resource types/HRPs, and the like, as well as combinations thereof)..

The examiner believes this is consistent with what is disclosed in the specification ([0046] A numeric resource can indicate, for example, a quantity or capacity of the resource.)

As per claim 7, Murray teaches the composite resource includes a class identifier for identifying a class of the composite resource, wherein the class of the resource identifies the resource as being a consumable resource or a non-consumable resource. (Murray [0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like [consumables]).

As per claim 9, Murray teaches wherein scheduling comprises:
scheduling the workload for execution using the composite resource based on a priority of the workload relative to priorities of each other scheduled workload. (Murray [0064] In one embodiment, RMI 120 may manage allocation of resources 110 to borrowers 130 based on one or more priorities associated with each of the borrowers 130 and [0065] In one embodiment, each borrower 130 has one or more priorities associated therewith.  The priority associated with a borrower 130 may be a priority from a range of available priorities.  The range of available priorities supported for the borrowers 130 may be any suitable range of priorities.).

As per claim 12, Murray teaches the resource request further identifying at least one of:
one or more additional resources, or
one or more additional composite resources. (Murray Fig 2 v1, v2, v3 are additional composite resources that have other resource being associated with them examples v4, v5 and v6)

As per claim 22, Cropper teaches wherein the composite resource is associated ,with a first resource of a first resource type and a second resource of a second resource type, (Cropper [0060] At block 470, the configuration of the shared pool of configurable computing resources is established (e.g., created, generated).  The configuration can be established to process the workload (e.g., using one or more generated/resized virtual machines).  In embodiments, establishing the configuration of the shared pool of configurable computing resources includes providing a processing resource at block 482 (e.g., 5 type A processors), providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory), providing a disk resource at block 484 (e.g., 8 type H disk drives having 500 total gigabytes of storage), deploying a virtual machine at block 486, sizing the virtual machine at block 487, or resizing the virtual machine at block 488.)
wherein the first resource type is one of the boolean resource type, the numneric resource type, or the string resource type, (Cropper [0060] providing a processing resource at block 482 (e.g., 5 type A processors),)
wherein the second resource type is one of the boolean resource type, the numeric resource type, or the string resource type (Cropper [0060] providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory))
wherein the resource type of the composite resource, the first resource type, and the second resource type are different than one another (Cropper [0060] configuration of the shared pool of configurable computing resources includes providing a processing resource at block 482 (e.g., 5 type A processors),  providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory),
wherein the scheduling comprises:
scheduling, by the distributed resource manager of the computing system, the workload for execution using the composite resource based on the availability of the composite resource, the first resource of the first resource type, and the second resource of the second resource type. (Cropper 0060] At block 470, the configuration of the shared pool of configurable computing resources is established (e.g., created, generated).  The configuration can be established to process the workload (e.g., using one or more generated/resized virtual machines).  In embodiments, establishing the configuration of the shared pool of configurable computing resources includes providing a processing resource at block 482 (e.g., 5 type A processors), providing a memory resource at block 483 (e.g., 2 gigabytes of type D memory), providing a disk resource at block 484 (e.g., 8 type H disk drives having 500 total gigabytes of storage), deploying a virtual machine at block 486, sizing the virtual machine at block 487, or resizing the virtual machine at block 488.In certain embodiments, use of the configuration of the shared pool of configurable computing resources can be metered at block 491 and an invoice can be generated based on the metered use at block 492).
wherein a resource type of the composite resource is one of a boolean resource type, a numeric resource type, or a string resource type (Murray [0127] It will be appreciated that explicit specification of the associated VRP within the resource request may be provided in any suitable manner (e.g., using a unique VRP identifier [unique string identifier of a composite resource] where such identifiers are unique across HRPs, using a resource type/HRP identifier and a VRP identifier where the VRP identifiers are unique only within their respective resource types/HRPs, and the like, as well as combinations thereof).

As to claims 13 and 18, they are rejected based on the same reason as claim 2
As to claims 14 and 19, they are rejected based on the same reason as claim 3.
As to claims 15 and 20, they are rejected based on the same reason as claim 4.

Claims 5,6,16,17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Cropper (US 2017/0024255 A1) and in further view of Singh (US 2012/0054744 A1).

As per claim 5, Murray and Cropper do not teach the class identifier identifies the second resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system.
the class identifier identifies the resource type of resource as a second composite resource, wherein the second composite resource is a resource of the computing system that is different than the composite resource, and the second composite resource is associated with a third resource of the computing system. (Singh [0058] In some embodiments, the computing device 100 [host (i.e.) first composite resource] may comprise a graphics processing unit [second composite resource class]   [0156] Typically each virtual machine may have access to one or more graphics processing units (GPUs) [second composite resource], therefore each virtual machine typically has  access to most aspects of the GPU(s).  In particular, in many cases each virtual machine has read/write access to memory used by the GPU(s) [identifier for the further resource associated with second resource (i.e. GPU)] to store rendered images and other graphics data.  Thus, one virtual machine may read the graphics generated by another virtual machine by reading from the GPU).

The concept of GPUs being composite resources is illustrated in Fig 5 of the current invention that shows GPU1 and GPU2 as being composite resources with core and memory. Paragraph 57 also describes the gpus as being composite resources.

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Singh with the system of Murray and Cropper to associate a second composite resource with the first composite resource. One having ordinary skill in the art would have been motivated to use Singh into the 

As per claim 6, Murray teaches wherein the second composite resource is associated with a third composite resource for the workload, wherein the third composite resource is associated with at least one other resource of the computing system that are not associated with either the composite resource or the second composite resource. (Murray Fig 2 V7 is the fourth composite resource that has no direct association with V1 (second pool) or M (root composite))

As to claims 16 and 21, they are rejected based on the same reason as claim 5.
As to claim 17, it is rejected based on the same reason as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Cropper (US 2017/0024255 A1) and in further view of Klein (US 2014/0082614 A1).

As per claim 8, Murray and Cropper do not teach determining, by the distributed resource manager of the computing system, the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the resource and the at least one other resource associated with the composite resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload.
However, Klein teaches determining, by the distributed resource manager of the computing system, the availability of the composite resource and the at least one other resource associated with the composite resource by determining that the resource and the at least one other resource associated with the composite resource are not being used by another workload; and scheduling the workload for execution using the composite resource when the composite resource and the at least one other resource associated with the composite resource are determined to not be used by another workload. (Klein [0016] identifying a target host computing device to provide computing resources to virtual machine instances based on an automatically determined operating profile. In some embodiments, particular physical host computing devices may be configured to provide target computing resources to multiple virtual machine instances concurrently. A predetermined amount of a computing resource may be reserved for use by a single virtual machine instance. When the operating profile for a virtual machine instance indicates that the virtual machine instance will not likely consume computing device resources that have been reserved for the instance, the host computing device may instantiate additional virtual machine instances. The additional virtual machine instances may be associated with, or have access to, host computing device resources concurrently with the previously instantiated virtual machine instances. [0040] For example, a customer 122 may reserve for one of its virtual machine instance 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Klein with the system of Murray and Cropper to implement a shared usage of a composite resource and exclusive usage of a portion of an additional resource. One having ordinary skill in the art would have been motivated to use Klein into the system of Murray and Cropper for the purpose of guaranteeing availability, to the virtual machine instance, reserved amounts of computing resources on the target computing device (Klein paragraph 3).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murray (US 2011/0231550 A1) in view of Cropper (US 2017/0024255 A1) and in further view of Chen (US 2016/0162308 A1).

As per claim 10, Murray and Cropper do not teach before the receiving: obtaining resource information of the computing system; and generating the composite resource based on the resource information.
However, Chen teaches before the receiving:
obtaining resource information of the computing system; and generating the composite resource based on the resource information.(Chen [0054] In the case where multiple virtual machines of such type are deployed in the cloud computing 

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Chen with the system of Murray and Cropper to obtain additional resource information. One having ordinary skill in the art would have been motivated to use Chen into the system of Murray and Cropper for the purpose of predicting resource requirements at the time when the virtual machine actually runs in future based on  resource usage patterns (Chen paragraph 07)

As per claim 11, Murray teaches generating the composite resource based on the resource information comprises assigning a class identifier to the composite resource and an additional identifier to each of the at least one other resource based on the resource information, the class identifier for identifying a resource type of the composite resource, and each respective additional identifier for identifying one of the at least one other resource associated with the resource. 
Response to Arguments
Applicant's arguments filed on 06/21/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 2 and 13 and 18 have been considered but are moot because the arguments do not apply because of the introduction of new art by Cropper.
Murray has mentioned different kinds of resources (([0016] For example, resources 110 may include resources of resource types 112 such as processor threads, memory, database connections, network connections, and the like). 
The distinction between these child resources and the composite resource (VRP) should be clear.
Nevertheless, the examiner has introduced Cropper to make this distinction all the more explicit. Similar to Murray it uses resource pool and child resources of different type (see paragraph 60 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  MEHRAN KAMRAN  whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196